DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting 
sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “step” or “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “step” or “unit” is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for transmitting a first power control request message…”, “means for receiving, in response to the transmitting, a first power control response message…”, and “means for determining time and frequency resources for the sidelink communications…” as cited in claim 29.
Because this/these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims functions “means for transmitting a first power control request message…”, 
“means for receiving, in response to the transmitting, a first power control response message…”, and “means for determining time and frequency resources for the sidelink communications…” as cited in claim 29, are functions that invokes 35 U.S.C. 112, sixth paragraph. 
Applicant's specification do not describe the functions recited in claim 29 and explicitly tie the functions to structures for performing the function and the corresponding structure, material where one of ordinary skill in the art would recognize. Applicant may:
a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP 8§ 608.01 (0) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20140372774), in view of Chen et al (US20200107395).

Regarding claim 1, The cited reference Li discloses a method for sidelink communications at a user equipment (UE) (¶0003 discloses peer-to-peer (P2P) communications), comprising: transmitting a first power control request message to a first peer UE (Fig. 7 Step 171,  peer 146 broadcasts a power control request message (PCReq) … The PCReq may be sent to peers in proximity)  (Fig. 7 Step 171,  peer 146 broadcasts a power control request message (PCReq) … The PCReq may be sent to peers in proximity) (Fig. 7 Step 172,  peer 146 receives responses (e.g., power control responses) that includes CPCI from various peers in proximity) (Fig. 7 Step 172,  peer 146 receives responses (e.g., power control responses) that includes CPCI from various peers in proximity) 
	
    PNG
    media_image1.png
    580
    801
    media_image1.png
    Greyscale


and determining time and frequency resources for the sidelink communications with the first peer UE and the second peer UE based at least in part on the received first power control response message and the received second power control response message (¶0055 discloses that All peers respond to peer 146… peer 146 evaluates the received CPCI and determines the power adjustment for peer 147 and each other peer based on the calculated path loss from the received CPCI. ¶0052 discloses that peer 146 adjusts TxP of each transmission to fit the determined TxP for the particular ProS used in the transmission. ¶0051 discloses that the peer 146 updates its CPCI based on the CPCI received and sends a control message at the third TxP. The message may include the updated CPCI where ¶0056 discloses that Table 1 and Table 2 discloses context information and power control information (i.e. CPCI)…context information may include information, such as bandwidth (BW) where ¶60 discloses that the BW is context information that may be defined as the bandwidth (e.g., Mbit/s) or subcarriers (e.g., resource blocks) allocated for a peer in a ProS P2PNW). 
In 5G technology messages are not directly exchanged between UEs but, instead, using a base station or TRP to relaying messages or control. Li discloses in ¶0002 the use of loT technology which is part of the 5G. However, Li does not explicitly teach communicating messages between peer devices using a TRP1 and/or a TRP2.
In an analogous art Chen teaches communicating messages between peer devices using a TRP1 and/or a TRP2 (Fig. 1 which discloses NR V2X communication environment UE 110 and other UEs 120(1)-120(N))… UE 110 and one or more of UEs 120(1)120(N) may also be in wireless communication with a wireless network 130 via a base station 135 (e.g., an eNB, gNB or transmit/receive point (TRP). ¶0018 discloses that a cluster head, UE 110 and/or UE 120(1) may schedule time-frequency resources for other UEs 120(2)˜120(N) in the cluster. For instance, the cluster head may sense its local environment (e.g., channel conditions, traffic status and the like) and, accordingly, schedule available resource(s) faster than base station 135. Moreover, some resource pool(s) may be reserved for the cluster head and may be preconfigured by radio resource control (RRC) signaling by wireless network 130 (e.g., via base station 135) or dynamically scheduled by wireless network 130 (e.g., via base station 135)).


    PNG
    media_image2.png
    449
    885
    media_image2.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chen where in NR Sidelink, multiple UEs may be grouped into a cluster with a cluster head scheduling the time-frequency resources for other UEs in the cluster. Scheduling by cluster head is a centralized scheduling scheme, and centralized scheduling tends to be more reliable and more suitable in situations with crowded traffic than distributed scheduling.
	Regarding claim 2, the combination of Li and Chen discloses all limitations of claim 1.Li further discloses wherein the first power control request message and the second power control request message comprise a transmit power parameter to adjust a transmit power value of the first peer UE and the second peer UE (¶0050 discloses that the peer 146 sends to peer 147, at a predetermined first TxP, a power control request (PCReq) with CPCI related to ProS 141 on peer 146. The first TxP may be based on a default CPCI value, a “CPCI detection” derived CPCI, an intra-P2PNW management derived TxP, or the like. At step 187, peer 147 adjusts to a second TxP and updates its CPCI based on the CPCI received where ¶0048 further discloses that the peer 146 broadcasts (on a common channel) a power control request message (PCReq) associated with ProS 141. The PCReq may include the CPCI related to Pros 141 of peer 146. The PCReq may be sent to peers in proximity).

Regarding claim 5, the combination of Li and Chen discloses all limitations of claim 1. Li further discloses determining a first transmit power value for the first peer UE and a second transmit power value for the second peer UE based at least in part on sidelink information associated with the first peer UE and the second peer UE, wherein the first transmit power value is different from the second transmit power value (FIG. 6 and ¶0046 discloses that  peer 146 detects CPCI from various sources, such as block 153 (ProS 142 on peer 146), block 154 (ProS 141 on peer 147), block 155 (ProS 143 on peer 147), and block 156 (ProS 144 on peer 145). Peer 146 may detect CPCI by scanning beacon, paging, broadcast channels, or the like. The received CPCI of step 158 may include information 
associating the CPCI to a particular ProS and peer).

Regarding claim 6, the combination of Li and Chen discloses all limitations of claim 5. Li further discloses determining a first transmit power value for the first peer UE and a second transmit power value for the second peer UE based at least in part on sidelink information associated with the first peer UE and the second peer UE, wherein the first transmit power value is different from the second transmit power value (Fig. 11A discloses a modified MAC frame format 400 that may be used in connection with the power control procedures. ¶0084 discloses an Information Element (IE) 420 which is used for message exchange… the field 420 is provided for holding IEs. Multiple IEs may be concatenated in one frame. ¶0085 discloses fields of an IE for carrying CPCI in a power control request and table 6 discloses examples of the fields in CPCI IE such as service power category which indicates the sender's power control  classification according to the power control requirements for different types of proximity and power adjustment which carry the recommendation for the expected adjustment receiver on how to adjust the transmission power [emphasis added]).

Regarding claim 27, The cited reference Li discloses an apparatus for sidelink communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor  (Fig, 12C, ¶0095 and ¶0100) to cause the apparatus to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 28, The cited reference Li discloses an apparatus for sidelink communication performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 29, The cited reference Li discloses an apparatus for sidelink communication performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 30, The cited reference Li discloses an non-transitory computer-readable medium storing code for sidelink communications at a user equipment (UE), the code comprising instructions executable by a processor to  (¶0110) to cause the apparatus to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20140372774), in view of Chen et al (US20200107395), in further view of Wang (US20110255450).

Regarding claim 3, the combination of Li and Chen discloses all limitations of 
claim 1. Li further discloses determining communications for the first peer UE and the second peer UE based at least in part on sidelink information associated with the first peer UE and the second peer UE, the sidelink information comprising a reference signal received power indicator or a reference signal received quality indicator, or both (Fig. 11A discloses a modified MAC frame format 400 that may be used in connection with the power control procedures. ¶0084 discloses an Information Element (IE) 420 which is used for message exchange… the field 420 is provided for holding IEs. Multiple IEs may be concatenated in one frame. ¶0085 discloses fields
of an IE for carrying CPCI in a power control request and table 6 discloses examples of the fields in CPCI IE such as RX signal quality or path loss fields which indicates the received signal quality, e.g., quality or RSSI or the estimated path loss.  ¶0050-¶0051 discloses sending the updated CPCI to the peers devices [emphasis added]). However, the combination does not explicitly teach to space-division multiplex the sidelink communications for the first peer UE and the second peer UE.
In an analogous art Wang teaches to space-division multiplex the sidelink communications for the first peer UE and the second peer UE (Fig. 6A/6B/6C discloses supporting P2P communication on the uplink spectrum with frequency division multiplexing).


    PNG
    media_image3.png
    480
    794
    media_image3.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wang to avoid causing excessive interference between P2P devices.

Regarding claim 4, the combination of Li and Chen discloses all limitations of claim 1. However, the combination does not explicitly teach multiplexing the sidelink communications for the first peer UE and the second peer UE over the determined time and frequency resources, wherein the multiplexing comprises space-division multiplexing.
In an analogous art Wand teaches multiplexing the sidelink communications for the first peer UE and the second peer UE over the determined time and frequency resources, wherein the multiplexing comprises space-division multiplexing (Fig. 6A/6B/6C discloses supporting P2P communication on the uplink spectrum with frequency division multiplexing where ¶0057 discloses that a first group of UEs (G1) may be assigned a first portion of the uplink spectrum in subframes 0 and 2. A second group of UEs (G2) may be assigned a second portion of the uplink spectrum in subframes 0, 1 and 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20140372774), in view of Chen et al (US20200107395), in further view of Kim et al (KR20200099969A).

	Regarding claim 25, the combination of Li and Chen discloses all limitations of claim 1. However, the combination does not explicitly teach wherein the first transmission and reception point is different from the second transmission and reception point.
In an analogous art Kim teaches wherein the first transmission and reception point is different from the second transmission and reception point (¶0002 discloses an individual cell may include one base station and one or a plurality of terminals (i.e. sidelink communication). The base station may be composed of one or a plurality of transmission reception points (TRP)).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim where the base station 135 of the cited reference Chen could have the TRPs as disclosed in Kim to perform 
sidelink communication under the control of a TRP managing each network coverage.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20140372774), in view of Chen et al (US20200107395), in further view of Huawei (CN107889240B).

	Regarding claim 26, the combination of Li and Chen discloses all limitations of 
claim 1. However, the combination does not explicitly teach wherein the determined time and frequency resources comprise same time and frequency resource blocks.
In an analogous art Huawei teaches wherein the determined time and frequency resources comprise same time and frequency resource blocks (P1: discloses that the time-frequency resource mapped by the data of the first service is equally divided into multiple resource blocks).
 	It would have been obvious to one of ordinary skill in the art before the effective 
filling date of the claimed invention to incorporate the method of Huawei to improve the probability of successful decoding of the data and reduce overhead resources.

Allowable Subject Matter 
Claim 7-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462